Citation Nr: 1424980	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-17 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for status post fracture
distal fibula, right ankle, with degenerative changes (right ankle disability).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs Regional Office that granted entitlement to service connection for the Veteran's right ankle disability, evaluated as 20 percent disabling.  

In August 2013, this matter was remanded for additional development.  


FINDING OF FACT

The Veteran's right ankle disability is manifested by pain, stiffness, weakness and limitation of motion. There is no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent for a right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the original claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in April 2010 and November 2013, which, taken together, are fully adequate to decide the claim. In this regard, the Board notes that the examiner reviewed the claims file and addressed the criteria needed to evaluate the claim.  

In August 2013, this matter was remanded in order to update the Veteran medical records and VA examination results.  Subsequently, the Veteran was afforded a VA examination dated in November 2013 and updated treatment records were associated with the Veteran's electronic claims file.  Per the prior remand, the examiner was requested to estimate additional degree of functional loss caused by flare-ups.  Although this was not accomplished, the examiner explained that it was simply too speculative to determine without being able to examiner the ankle during a flare-up.  The examiner's opinion is deemed sufficiently responsive to the remand instructions and the Board finds that further development would not likely produce any additional useful evidence.  In sum, the Board finds that there has been substantial compliance with the terms of the August 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)


II.  Analysis.

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's right ankle disability has been rated 20 percent under 38 C.F.R. § 4.71a , Code 5271, for marked limitation of motion.  20 percent is the maximum rating under Diagnostic Code 5271.  Diagnostic Codes 5271-5274 all provide maximum evaluations of 20 percent. Thus, those code sections cannot serve as the basis for an increased rating.  A higher evaluation is available under Diagnostic Code 5270 where ankylosis of the ankle is found.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) 

In addition, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45, pertaining to functional impairment, including determining whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59.  These provisions are not for consideration, however, where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In this case, the Veteran has been afforded two VA examinations, dated in April 2010 and November 2013.  In neither examination report is the Veteran found to have ankylosis of the right ankle.  A review of the Veteran's outpatient records also does not reveal ankylosis.  Rather, the medical evidence reveals degenerative changes of the anterior and posterior joint margins of the right ankle.  This disability is manifested by pain, stiffness, weakness, and limitation of motion.  X-rays indicated small old nonunited chip fracture the lateral malleolus and early degenerative changes of the anterior and posterior joint margins.

Based on the foregoing, a higher evaluation for service-connected right ankle disability is not warranted.  In addition, as there has been no period during the appeal period when the disability has met the criteria for a higher rating, staged ratings are not warranted. 

The preponderance of the evidence is against a finding that the disability has approximated the criteria for an increased rating; consequently, the benefit of the doubt doctrine does not apply. The claim for increase must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.21.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria found in the rating schedule.  As discussed above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.


ORDER

An initial evaluation in excess of 20 percent for status post fracture distal fibula, right ankle, with degenerative changes, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


